Citation Nr: 0109212	
Decision Date: 03/28/01    Archive Date: 04/03/01	

DOCKET NO.  00-10 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
shrapnel wound to Muscle Group XIV, with scarring, and with 
deformity from loss of tissue with probable nerve 
involvement, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased evaluation for a right knee 
disability, classified for rating purposes as "scar, right 
knee, healed, due to operation on knee, which resulted from 
compound comminuted, complete fracture, right patella, with 
impaired movement," currently evaluated as 20 percent 
disabling.

3.  Entitlement to a total rating based on individual 
unemployability by reason of service-connected disabilities.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law


INTRODUCTION

The veteran had active service from March 1943 to June 1945.  
His medals and badges include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
VARO in St. Louis which confirmed and continued a 40 percent 
disability rating for the veteran's left thigh disability and 
a 20 percent disability for his right knee disability.  The 
veteran was also denied entitlement to a total rating based 
on individual unemployability by reason of his service-
connected disabilities.

The Board notes that service connection is not in effect for 
any other disabilities.  Service connection for post-
traumatic stress disorder was denied by the RO in an October 
1996 rating decision.  The veteran was informed of the 
determination by communication dated that month.  A timely 
appeal did not ensue.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.

With this in mind, the undersigned notes that the veteran's 
claim for unemployability benefits was received at the RO in 
August 1999.  Received with the claim was a communication 
referring to the need to develop all relevant facts from all 
identified sources, both Government and civilian.  It was 
noted that because of his service-connected disability, the 
veteran was not able to recall accurately and completely his 
employment for the last five years he worked.  It was 
asserted that under VA's duty to assist, records from the 
Social Security Administration had to be obtained.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that VA indeed has a duty to attempt to secure all 
records from the Social Security Administration regarding the 
veteran's rating of unemployability for Social Security 
purposes.  Murincsak v. Derwinski, 2 Vet. App. 363, 370 
(1992).  There is no indication that the RO has requested 
copies of any Social Security Administration records that 
might exist.

In his August 1999 statement the veteran's accredited 
representative asked that all the veteran's VA medical 
records from the "VA medical facilities where he has been 
examined or treated" for his service-connected disabilities 
be obtained.  However, at the time of the January 2000 
examination of the joints by VA, it was reported the veteran 
was not seeing a physician "for his right knee or receiving 
any treatment."  At the time of the January 2000 peripheral 
nerve examination, it was noted that the veteran was "unknown 
to the computer system of the John Cochran Hospital.  There 
was no clinic or administrative file."  There is no 
indication of record as to whether the veteran was seen at 
any other VA medical facility in the past several years.

Other evidence of record includes a notation at the time of 
the examination of the joints in January 2000 that the 
veteran had seen a Dr. Philip George in 1993 for his right 
knee disability.  It was indicated that since that time the 
veteran had seen the physician for a fracture of the left 
fibula, although there was no attention given to the right 
knee or to the left thigh.  There is no information of record 
from Dr. George.

Additional evidence of record includes the veteran's 
application for increased compensation based on 
unemployability which was received in August 1999.  The 
veteran indicated that he last worked on a full-time basis in 
May 1981.  He stated at that time that his employer was the 
Loose Leaf Metals Company, 6800 Arsenal Street.  He did not 
provide the name of the city or the State where the company 
was located.  He indicated that he left his job because of 
his disability, but he did not indicate whether or not he was 
receiving or expecting to receive disability retirement 
benefits.

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should contact the veteran and 
request that he furnish information as to 
any treatment he has received since 1999 
for his service-connected disabilities.  
He should specifically be asked to 
identify whether or not he has been seen 
at any facilities other than the John 
Cochran VA Medical Center.  If he should 
identify treatment, either private or VA, 
inpatient or outpatient, since 1999, the 
RO should take all necessary steps to 
obtain any records not currently a part 
of the claims file and associate them 
with the claims folder.  The veteran 
should provide the address for Dr. Philip 
George.  That physician should be 
contacted and requested to provide any 
records pertaining to treatment and 
evaluation of the veteran for disability 
involving the lower extremities in the 
1990's.

2.  The RO should contact the Social 
Security Administration and determine 
whether there is any decision of record 
pertaining to the veteran with that 
agency.  Any records so identified should 
be obtained and associated with the 
claims folder.

3.  If the RO obtains any additional 
information, it should be referred to the 
examiners who conducted the January 2000 
joint and hand peripheral nerves 
examination.  The examiners should be 
requested to review the evidence and 
report their opinions on the severity of 
the veteran's service-connected 
disabilities.  If deemed advisable, the 
veteran should be accorded appropriate 
examinations in order to assist the 
current severity of his service-connected 
disabilities.  Each examiner should 
express an opinion as to the impact of 
the disabilities on the veteran's ability 
to maintain gainful employment consistent 
with his education and occupational 
experience.  The examiners should review 
the claims folder prior to conducting the 
examinations.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  Consideration is to be given to 
the VCAA and its notice requirements and 
development procedures.  The veteran is 
to be advised of the need to appear for 
any scheduled examination.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the veteran and his 
representative, should be furnished a 
supplemental statement of the case and be 
given an opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if 
otherwise indicated.  The Board intimates no opinion as to 
any final outcome warranted.  The veteran need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




